UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4661



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH ROOSEVELT DEWALT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-00-81)


Submitted:   December 21, 2005            Decided:   January 18, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Douglas Cannon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth    Roosevelt   Dewalt   appeals   his   sixteen-month

sentence, imposed after the district court revoked his supervised

release.     Dewalt’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there were no

meritorious grounds for appeal, but raising the issue of whether

the   sentence   imposed   by   the   district   court   was   reasonable.

Although Dewalt was informed of his right to file a pro se

supplemental brief, he did not do so.

            Prior to United States v. Booker, 543 U.S. 220 (2005), we

reviewed the district court’s judgment revoking supervised release

and imposing a term of imprisonment for abuse of discretion.          See,

e.g., United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).

However, Booker raised questions as to what standard of review is

now appropriate — abuse of discretion or reasonableness. Though we

have not yet resolved which standard of review is appropriate, we

conclude    Dewalt’s    sentence   should   be   affirmed   under   either

standard.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If the client requests that a petition

be filed, but counsel believes that such a petition would be


                                   - 2 -
frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -